         Case 7:20-cv-08072-AEK Document 31 Filed 08/26/21 Page 1 of 1


                                                                       'f -, ,·                 t     ....    a! •   • 1~     : .. ~
                                                                     ,!..'\,,'.                 1,           ,.1~,;"~I


UNITED STATES DISTRICT COURT                                         ·.1
                                                                       ji,
                                                                             j l-'f.'!],.>i,,\:J(··,!\J
                                                                                  , '3. ~ ,.
                                                                                        • ',.                    l    '   .    I   i. ' ·   ,   \   -.
                                                                                                                                                         I y 1,· 1l 1 'T·
                                                                                                                                                          •   .•   L.,   f   •. ..,


SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
NANCY L. VEGA,

                                   Plaintiff,                                                    20          CIVIL 8072 (AEK)

                 -v-                                                                                          JUDGMENT

ANDREWM. SAUL,
Commissioner of Social Security,

                                   Defendant.
-----------------------------------------------------------X

         It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Stipulation and Order dated August 26, 2021, that this action be, and

hereby is, remanded to the Commissioner of Social Security, pursuant to sentence four of 42

U.S.C. § 405(g), for further administrative proceedings.


Dated: New York, New York
       August 26, 2021


                                                                                  RUBY J. KRAJICK

                                                                                                Clerk of Court

                                                                                                     ~
                                                               BY:

                                                                                                     Deputy Cler~
